Order of the County Court of Nassau county and order as resettled reversed upon the law and the facts, with ten dollars costa and disbursements, and motion denied, with ten dollars costs. Upon the present record the marketability of the title was sufficiently doubtful to relieve the appellant from her purchase and from punishment for contempt in falling to complete the same. Furthermore, the order was improperly granted, because, prior thereto, there had been no order requiring the appellant to complete her purchase; and until such order by the court had been made and appellant’s *786disobedience thereto established, no contempt proceeding would lie. (Rowley v. Feldman, 66 App. Div. 463.) Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.